Citation Nr: 1812022	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) as due to exposure to herbicides.

2. Entitlement to service connection for heart disease as due to exposure to herbicides.

3. Entitlement to service connection for arthritis as due to exposure to herbicides.

4. Entitlement to service connection for prostate cancer as due to exposure to herbicides.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated September 2010 and May 2016 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for COPD, heart disease, arthritis, and prostate cancer, were remanded by the Board in March 2016.

In the January 2018 Appellate Brief, the Veteran expressed interest in raising a claim for entitlement to service connection for tinnitus.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The Agency of Original Jurisdiction (AOJ) is hereby advised that the Veteran has articulated an intent to file a claim, and should take appropriate action.

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

Although further delay is regrettable, the Board finds that first, the issues of entitlement to service connection for COPD, heart disease, arthritis, and prostate cancer, as the Veteran alleges that these disabilities stem from his in-service exposure to herbicides while in Germany, must be remanded for additional development.

With respect to these claims, the Veteran has alleged that during his active service in Germany from October 1968 to April 1970 with 1st Battalion, 54th Infantry, 4th Armored Division, he and his unit were exposed to a green substance labeled "toxic," which he reports killed all grasses, trees, and weeds near his unit's ammunition stores.  See, e.g., October 2010 Notice of Disagreement, June 2011 Substantive Appeal, October 2011 Veteran's Statement.  Accordingly, in March 2016, the Board remanded the claims and requested the AOJ verify the Veteran's alleged herbicide exposure in Germany by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other source that may have relevant information.  See March 2016 Board remand.

Subsequent to the remand, a Defense Personnel Records Information Retrieval System (DPRIS) Response was received on October 3, 2016 that states:  

We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1969 unit records submitted by the 1st Battalion, 54th Infantry, 4th Armored Division.  Therefore, we reviewed the 1969 United States Army Station Lists which document the 1st Battalion, 54th Infantry was stationed in Germany.  However, due to the lack of unit records available to us, we are unable to document that [the Veteran] was exposed to Agent Orange or other tactical herbicides in Germany during the period of May 1969 ??? [sic] June 30, 1969.  TWO POTENTIAL SOURCES FOR INFORMATION CONCERNING [THE VETERAN'S] POSSIBLE EXPOSURE TO CHEMICALS ARE THE U.S. ARMY MEDICAL RESEARCH INSTITUTE OF CHEMICAL DEFENSE . . . AND THE U.S. ARMY MEDICAL DEPARTMENT, OFFICE OF THE SURGEON GENERAL.

DPRIS Response received on October 3, 2016 (emphasis).

Accordingly, the RO sent information requests to the U.S. Army Medical Research Institute of Chemical Defense and the U.S. Army Medical Department, Office of the Surgeon General.  However, upon review of the claims file now, the Board finds that VA's duty to assist has not yet been satisfied.  

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In terms of obtaining records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records from the Federal department or agency.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

Here, while the claims file shows that the RO sent an information request to the U.S. Army Medical Department, Office of the Surgeon General, that request was then returned-back-to-sender to the RO by the post office based on a wrong address.   See October 20, 2016 Returned Mail.  

Moreover, while it appears that the RO also sent an information request to the U.S. Army Medical Research Institute of Chemical Defense, there is no recorded response or information or records obtained from the U.S. Army Medical Research Institute of Chemical Defense in the claims file.  No formal finding of record includes any information regarding the request to the U.S. Army Medical Research Institute of Chemical Defense either.  

Because the relevant information and records are being sought from a Federal department or agency, and because the relevant information and records are still outstanding, the claims must be remanded again to obtain them.  Specifically, the RO must make reasonable attempts to obtain the relevant information and records using the proper address of the U.S. Army Medical Department, Office of the Surgeon General. 

Moreover, VA may only end its efforts to obtain the records from either the U.S. Army Medical Department, Office of the Surgeon General, or the U.S. Army Medical Research Institute of Chemical Defense if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile, including because the U.S. Army Medical Department, Office of the Surgeon General, and the U.S. Army Medical Research Institute of Chemical Defense have each advised VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159.  

The Board also finds that the claim for entitlement to service connection for hearing loss must be remanded as well.  The Veteran was afforded VA etiology opinions for this claim in December 2015 and in May 2016.  However, in the January 2018 Appellate Brief, the Veteran raises for the first time medical treatise evidence entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss by Sharon G. Kujawa and M. Charles Liberman.  The Veteran and his representative argue that this medical article suggests that even with normal hearing after exposure to acoustic trauma, damage to cochlear hairs can cause the nerves in the ear to degenerate gradually, leading to delayed and progressive hearing loss.  Because the VA examiners who provided the VA etiology opinions of record for this claim did not address this medical evidence on the possibility of a delayed and progressive hearing loss from acoustic trauma in service, which is potentially favorable to the Veteran's claim, an addendum opinion is needed before the Board can decide this claim.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's alleged herbicide exposure and/or other carcinogens (to include commercial herbicides) in Germany between October 1968 to April 1970, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by resubmitting requests to the U.S. Army Medical Research Institute of Chemical Defense and the U.S. Army Medical Department, Office of the Surgeon General (at the proper address) for verification of herbicide exposure (to include commercial herbicides) or other carcinogens.  All requests and responses received should be associated with the claims file.

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure or other carcinogens (to include commercial herbicides) in Germany, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the U.S. Army Medical Research Institute of Chemical Defense and the U.S. Army Medical Department, Office of the Surgeon General that pertain to further developing the claim.  

2. After completing Step 1, develop the Veteran's claims for entitlement to service connection for COPD, heart disease, arthritis, and prostate cancer, accordingly, which may include providing new VA etiology opinions for these claims.

3. For the hearing loss claim, return the claims file to the May 2016 examiner for preparation of an addendum opinion regarding the Veteran's hearing loss claim.  If the May 2016 examiner is not available, another qualified examiner should provide the addendum opinion.  The examiner should review the entire claims file including the article submitted by the Veteran's representative entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss and should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50 percent or better probability) that any of the Veteran's current bilateral hearing loss is etiologically related to his exposure to acoustic trauma during service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner is asked to provide an explanation of rationale offered, with citation to supporting factual data and pertinent medical and scientific literature.  Specifically, the examiner is asked to review the submitted article (Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss, Sharon G. Kujawa & M. Charles Liberman, 29(45) J. Neurosci. 14077-85 (2009)) and discuss how the study does or does not support a causal relationship to noise during the Veteran's service.

Furthermore, if other medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

4. The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.P.R. §§ 3.158, 3.655.

5. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

6. After any needed development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


